       Case 2:18-cv-00712-DB-DBP Document 40 Filed 09/13/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (7226)
AMANDA A. BERNDT, Assistant United States Attorney (15370)
JEFFREY E. NELSON, Assistant United States Attorney (2386)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
(801) 524-5682
jeff.nelson@usdoj.gov
______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF UTAH


 JAMES SEAVER and DEBORAH SEAVER,
 as parents and heirs of G.S., deceased,         Case No. 2:18-cv-00712-DB-DBP

               Plaintiffs,                       STIPULATED MOTION FOR
                                                 ENLARGEMENT OF TIME
        vs.                                      TO RESPOND TO SECOND
                                                 AMENDED COMPLAINT
 ESTATE of ALEXANDRE CAZES, et al.,
                                                 Judge Dee Benson
               Defendants.                       Magistrate Judge Dustin B. Pead


       The plaintiffs and defendant United States of America hereby stipulate that the United

States may have a 28-day enlargement of time to respond to the plaintiffs’ Second Amended

Complaint. The United States’ response is currently due October 1, 2019. With a 28-day

enlargement of time, the United States’ response would be due October 29, 2019.

       A proposed order consistent with this motion is submitted herewith.

       DATED this 13th day of September, 2019.

       JOHN W. HUBER                               JONES WALDO HOLBROOK
       United States Attorney                      & McDONOUGH

       /s/ Jeffrey E. Nelson                       /s/ J. Angus Edwards
       JEFFREY E. NELSON                           J. ANGUS EDWARDS
       Assistant United States Attorney            Attorneys for Plaintiffs
       Case 2:18-cv-00712-DB-DBP Document 40 Filed 09/13/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am an employee of the United States Attorney's Office, and

that a copy of the foregoing STIPULATED MOTION FOR ENLARGEMENT OF TIME

TO RESPOND TO SECOND AMENDED COMPLAINT was served through the Court’s

ECF system to all parties named below this 13th day of September, 2019.

       J. Angus Edwards
       Jeffrey D. Gooch
       JONES WALDO HOLBROOK & McDONOUGH, P.C.
       170 South Main St., Suite 1500
       Salt Lake City, Utah 84101

       Vincent J. Velardo
       Gregory M. Soderberg
       LITCHFIELD CAVO LLP
       420 E. South Temple, Suite 510
       Salt Lake City, Utah 84111



                                                   /s/ Jeffrey E. Nelson
                                                   U.S. Attorney=s Office




                                              2
